Citation Nr: 1013328	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of bilateral convergence insufficiency with 
diplopia.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel











INTRODUCTION

The Veteran served on active duty from March 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
residuals of bilateral convergence insufficiency with 
diplopia and assigned a noncompensable (zero percent) 
disability rating effective January 6, 2006.  

In his June 2007 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a video conference hearing 
before a Veterans Law Judge of the Board.  His hearing was 
scheduled for July 2009, but he failed to appear on the 
scheduled date and did not explain his absence or request to 
reschedule the hearing.  Therefore, the Board considers the 
Veteran's request for a Board hearing withdrawn.  38 C.F.R. § 
20.704(d) (2009).


FINDING OF FACT

The Veteran's diplopia has consistently been referred to as 
occasional or intermittent.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected residuals of bilateral convergence insufficiency 
with diplopia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.79, Diagnostic Code 6090 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

Prior to the issuance of the August 2006 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See February 2006 letter.  He was also notified of 
effective dates for ratings and degrees of disability.  See 
September 2006 letter.  The Board notes that "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven."  Dingess, 19 Vet. App. 
at 491.  When service connection has been granted and an 
initial disability rating and effective date have been 
assigned, section 5103(a) is no longer applicable.  
Accordingly, the duty to notify has been fulfilled as to this 
claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  This duty has 
also been met, as the Veteran's service and private treatment 
records have been associated with the claims folder and he 
was afforded several appropriate VA examinations in 
connection with his claim.  The RO also successfully obtained 
medical records associated with the Veteran's claim for 
benefits from the Social Security Administration.  The Board 
notes that these records are unrelated to the disability that 
is the subject of this appeal.  The Board also notes that 
some of the records obtained from the Social Security 
Administration are VA treatment records.  None of the VA 
records relate to treatment the Veteran has received for his 
service-connected eye disability.  In fact, the Veteran has 
never indicated that he has received VA treatment for this 
disability, he has only reported in-service and private 
treatment, and he denied receiving current treatment at the 
time of the two VA examinations.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Service connection for residuals of bilateral convergence 
insufficiency with diplopia was granted with a noncompensable 
disability rating pursuant to 38 C.F.R. § 4.79, Diagnostic 
Code 6090, effective January 6, 2006.  See August 2006 rating 
decision.  The Veteran contends that he is entitled to a 
compensable rating because this condition did not exist prior 
to service, he was forced to leave service as a result of 
this disability, and he was denied employment with several 
police departments, the New York City Fire Department, and 
the United States Federal Marshals.  See September 2006 
notice of disagreement.  He also asserts that he has 20 
degrees of cross.  See VA Form 9 received in June 2007.

During the course of the appeal, the Schedule of Ratings - 
Eye, Diagnostic Code Series 6000, was amended, effective 
December 10, 2008.  See 73 Fed. Reg. 66, 543 (November 10, 
2008).  The amended criteria only apply to claims filed on or 
after December 10, 2008.  As such, the amended criteria do 
not apply in the instant case, and only the regulations in 
place prior to December 2008 will be discussed.

At this juncture, the Board notes that diplopia is defined as 
the perception of two images of a single object; also called 
double vision.  See Dorland's Illustrated Medical Dictionary 
475 (28th ed. 1994).

Diplopia is to be measured using the Goldmann Perimeter 
Chart, which identifies four major quadrants (upward, 
downward, and two lateral) plus a central field (20 degrees 
or less).  Diplopia that is only occasional or correctable is 
not considered a disability.  38 C.F.R. § 4.77 (2008).

If diplopia exists within the central 20 degrees of vision, 
the equivalent visual acuity is 5/200.  Diplopia from 21 
degrees to 30 degrees is the equivalent of visual acuity of 
15/200 when down, 20/100 when lateral, and 20/70 when up.  
Diplopia from 31 degrees to 40 degrees is the equivalent of 
20/200 visual acuity when down, 20/70 when lateral, and 20/40 
when up.  38 C.F.R. § 4.84a, Diagnostic Code 6090 (2008).

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Specifically, the 
ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest rating.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3).  Finally, when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (4).

38 C.F.R. § 4.75 provides that ratings on account of visual 
impairments are to based only on examination by specialists, 
which should include uncorrected and corrected central visual 
acuity for distance and near, with record of the refraction.  
Snellen's test type or its equivalent will be used.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of the rating.  If there exists a 
difference of more than 4 diopters or spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  

Corrected visual acuity of 20/40 (6/12) in both eyes warrants 
a noncompensable disability rating.  38 C.F.R. § 4.84a, Table 
V (2008).  

Corrected visual acuity of 20/70 (6/21) in one eye warrants a 
10 percent disability rating when corrected visual acuity in 
the other eye is 20/40 (6/12), a 20 percent disability rating 
when corrected visual acuity in the other eye is 20/50 
(6/15), and a 30 percent disability rating when corrected 
visual acuity in the other eye is 20/70 (6/21).  Id.

Corrected visual acuity of 20/100 (6/30) in one eye warrants 
a 10 percent disability rating when corrected visual acuity 
in the other eye is 20/40 (6/12), a 20 percent disability 
rating when corrected visual acuity in the other eye is 20/50 
(6/15), a 30 percent disability rating when corrected visual 
acuity in the other eye is 20/70 (6/21), and a 50 percent 
disability rating when corrected visual acuity in the other 
eye is also 20/100 (6/30).  Id.

Corrected visual acuity of 20/200 (6/60) in one eye warrants 
a 20 percent disability rating when corrected visual acuity 
in the other eye is 20/40 (6/12), a 30 percent disability 
rating when corrected visual acuity in the other eye is 20/50 
(6/15), a 40 percent disability rating when corrected visual 
acuity in the other eye is 20/70 (6/21), a 60 percent 
disability rating when corrected visual acuity in the other 
eye is 20/100 (6/30), and a 70 percent disability rating when 
corrected visual acuity in the other eye is also 20/200 
(6/60).  

Corrected visual acuity of 15/200 (4.5/60) in one eye 
warrants a 20 percent disability rating when corrected visual 
acuity in the other eye is 20/40 (6/12), a 30 percent 
disability rating when corrected visual acuity in the other 
eye is 20/50 (6/15), a 40 percent disability rating when 
corrected visual acuity in the other eye is 20/70 (6/21), a 
60 percent disability rating when corrected visual acuity in 
the other eye is 20/100 (6/30), a 70 percent disability 
rating when corrected visual acuity in the other eye is 
20/200 (6/60), and an 80 percent disability rating when 
corrected visual acuity in the other eye is also 15/200 
(4.5/60).  Id.

Corrected visual acuity of 5/200 (1.5/60) in one eye warrants 
a 30 percent disability rating when corrected visual acuity 
in the other eye is 20/40 (6/12), a 40 percent disability 
rating when corrected visual acuity in the other eye is 20/50 
(6/15), a 50 percent disability rating when corrected visual 
acuity in the other eye is 20/70 (6/21), a 60 percent 
disability rating when corrected visual acuity in the other 
eye is 20/100 (6/30), a 70 percent disability rating when 
corrected visual acuity in the other eye is 20/200 (6/60), an 
80 percent disability rating when corrected visual acuity in 
the other eye is 15/200 (4.5/60), a 90 percent disability 
rating when corrected visual acuity in the other eye is 
10/200 (3/60), and a 100 percent disability rating when 
corrected visual acuity in the other eye is also 5/200 
(1.5/60).  Id.

The Veteran underwent a VA eye examination in June 2006, at 
which time his claims file was reviewed.  He reported that 
the condition's course since onset had improved, and he 
denied any current treatment.  It was noted that there was no 
history of hospitalization or surgery of the eyes, no history 
of trauma to the eye, no history of eye neoplasm, no general 
symptoms in either eye, no visual symptoms in the right eye, 
no periods of incapacitation due to eye disease, and no 
history of congestive or inflammatory glaucoma.  The examiner 
did note double vision in the Veteran's left eye.  Physical 
examination revealed no keratoconus.  Contact lenses were 
required and adequate correction was possible by other means.  
Central visual acuity revealed corrected far vision of 20/20 
in the right eye and of 20/25 in the left.  The examiner 
indicated there was no more than 4 diopters of spherical 
correction between the eyes and that visual acuity was not 
worse than 5/200.  It was also noted that there was no visual 
field defect.

The examiner reported that intermittent diplopia was present 
at far vision only and that it was correctable by use of 
neither prisms nor lens.  There was no strabismus and both 
fundoscopic and slit lamp examinations were normal.  The 
Veteran was diagnosed with bilateral convergence 
insufficiency; diplopia was the problem associated with this 
diagnosis.  The examiner reported that service records 
related that the Veteran had diplopia secondary to high 
esophoria intermittent and present since childhood.  With 
age, his reserve fusional applitudes probably weakened and he 
now notices diplopia.  This occurred while in the service, 
which may have aggravated the underlying condition.  His eye 
muscle exam revealed no manifest strabismus and the 
subjective diplopia varies.  

A July 2006 addendum to the June 2006 VA examination report 
indicates that the Veteran had intermittent double vision, 
increased near.  No degrees were needed, and the examiner was 
unable to measure in degrees because the Veteran was cross-
eyed.  

Private records from the Florida Eye Clinic and Dr. Gruenberg 
reveal that the Veteran has received treatment related to his 
eyes.  

In April 2006, the Veteran's bilateral visual acuity was 
corrected with glasses and was 20/70 on one visit and 20/30 
on a subsequent visit.  No mention of diplopia was made.  The 
Board notes that at the time the Veteran's bilateral 
corrected visual acuity was reported as 20/70, he complained 
of feeling like something was in his eye and that it still 
felt scratchy.  See ophthalmic examination and follow-up 
ophthalmic exam form.  

An April 2007 ophthalmic examination revealed complaint of 
diplopia, which the examiner noted was intermittent (50 
percent of the day) and bilaterally horizontal.  The 
Veteran's visual acuity was corrected with contact lenses and 
was 20/20 in his right eye and 20/25 in his left.  

A May 2007 follow-up ophthalmic exam form reveals that the 
Veteran's visual acuity was corrected with readers and was 
20/20 bilaterally.  It was also noted that there was a 
questionable 14 degrees, without any indication as to what 
this notation referred.  It also appears that a notation was 
made that the Veteran saw diplopia 60 to 70 percent of the 
day, but this was hard to read and decipher.  The following 
month, the Veteran's corrected visual acuity (contact lenses) 
was 20/20 bilaterally.  See June 2007 follow-up ophthalmic 
exam forms.  

In November 2007, the Veteran was diagnosed with strabismus 
and his visual acuity corrected with contact lenses was 20/20 
in the right eye and 20/25 in the left.  It was also noted 
that the Veteran had what appears to be 8 degrees esotropia, 
20 degrees esotropia, 20 degrees esotropia and six degrees 
intermittent esotropia at near with contact lenses and 
readers.  See follow-up ophthalmic exam forms.  On two 
occasions in March 2008, the Veteran's bilateral visual 
acuity without correction was noted to be 20/20.  See id.  

The Veteran underwent another VA eye examination in August 
2008, at which time his claims file was reviewed.  The 
Veteran again reported that the condition's course since 
onset had improved and denied any current treatment.  It was 
again noted that there was no history of hospitalization or 
surgery of the eyes, no history of trauma to the eye, no 
history of eye neoplasm, no general symptoms in either eye, 
no periods of incapacitation due to eye disease, and no 
history of congestive or inflammatory glaucoma.  The examiner 
did note double vision in both eyes but physical examination 
revealed no keratoconus.  Contact lenses were reported as not 
required and adequate correction was possible by other means.  
Central visual acuity revealed uncorrected far vision of 
20/20, bilaterally, and uncorrected near vision of 20/70, 
bilaterally.  The examiner indicated there was no more than 4 
diopters of spherical correction between the eyes and that 
visual acuity was not worse than 5/200.  It was also noted 
that there was no visual field defect.

The examiner reported that intermittent diplopia was present 
at far vision only and that it was correctable by use of 
neither prisms nor lens.  There was no strabismus and both 
fundoscopic and slit lamp examinations were normal.  The 
Veteran was diagnosed with basic esophoria; diplopia was the 
problem associated with this diagnosis.  The examiner 
reported that diplopia was caused by or a result of basic 
esophoria and that the Veteran clearly demonstrated a basic 
esophoria with intermittent diplopia that is most likely due 
to decompensation of the fusional vergence amplitudes as was 
indicated in previous records dating back many years.  This 
problem typically occurs over time as the extraocular muscles 
lose their ability to compensate for the existing alignment 
deviation.

A February 2009 addendum to the August 2008 VA examination 
reveals that the original examination report did not provide 
corrected visual acuities since uncorrected acuities were 
20/20, and this did not seem necessary.  It was reported that 
the corrected visual acuities were 20/20, bilaterally, and 
both near and far.  In regards to the Veteran's intermittent 
diplopia, examination revealed basic esophoria.  This is not 
a muscle and/or eye misalignment; rather it is a muscle 
weakness.  In this case, the eye muscle examination revealed 
no manifest strabismus, and the subjective degree of diplopia 
varied with effort and fatigue.  A diplopia chart was 
unnecessary for this reason.  All episodes of fatigue-related 
diplopia would occur in the reading position and would 
manifest as horizontal diplopia.  Reading glasses and/or 
prism glasses would be an appropriate treatment, however, 
when these conditions were intermittent or variable, it was 
difficult to accurately prescribe glasses.  

The medical evidence of record does not support the 
assignment of a compensable disability rating for residuals 
of bilateral convergence insufficiency with diplopia.  The 
Board acknowledges that the Veteran has reported that he has 
20 degrees of cross, and that the medical evidence reveals a 
May 2007 notation of a questionable 14 degrees, without any 
indication as to what this notation referred, and what 
appears to be 8 degrees esotropia, 20 degrees esotropia, 20 
degrees esotropia and six degrees intermittent esotropia at 
near with contact lenses and readers in November 2007.  See 
VA Form 9 received in June 2007; follow-up ophthalmic 
examination forms.

In regards to the Veteran's contention, the Board notes that 
he is not competent to report that he has 20 degrees of cross 
or diplopia.  See 38 C.F.R. § 3.159(a) (2009) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions: competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training, or experience); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(lay evidence is acceptable to prove the occurrence of 
symptomatology when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons, but a lay 
person is not competent to give evidence of matters that 
require medical knowledge).

Irrespective of the fact that the Veteran is not competent to 
report a degree of cross or diplopia, Diagnostic Code 6090 
provides that if diplopia exists within the central 20 
degrees of vision, the equivalent visual acuity is 5/200.  
The regulations clearly indicate that diplopia is to be 
measured using the Goldmann Perimeter Chart.  38 C.F.R. § 
4.77 (2008).  It is unclear whether the degree findings noted 
in the Veteran's May 2007 and November 2007 private treatment 
records were made using the Goldmann Perimeter Chart; 
therefore, they do not hold probative weight.  In addition, a 
July 2006 addendum to the June 2006 VA examination report 
indicates that the examiner was unable to measure diplopia in 
degrees because the Veteran was cross-eyed; the August 2008 
VA examiner noted that the Veteran's degree of diplopia could 
not be measured because it was intermittent, and that a chart 
was unnecessary for this reason.  In addition, both VA 
examiners reported that the Veteran's visual acuity was not 
worse than 5/200.

The Board acknowledges that on one occasion in April 2006, 
the Veteran's bilateral corrected visual acuity was reported 
as 20/70.  In a different April 2006 record, however, and in 
all the other subsequent medical records dating up to the 
August 2008 VA examination, his corrected visual acuity 
ranged between 20/20 and 20/30, either in one eye or both.  
Therefore, while the solitary finding of 20/70 would meet the 
criteria for a 30 percent disability rating were the Board to 
consider only visual acuity and not visual acuity in 
conjunction with degree of diplopia, when the Board examines 
all the evidence of record, it does not find that the medical 
evidence in total supports the assignment of a 30 percent, or 
any compensable, disability rating.  This is so because the 
totality of the evidence clearly shows central visual acuity 
that exceeds the 20/50 minimum under Table V.  

Most importantly, however, is the fact that the Veteran's 
diplopia has been described as intermittent (or variable) and 
correctable.  See VA examination reports; April 2007 
ophthalmic examination from Florida Eye Clinic/Dr. Gruenberg.  
As noted previously, 38 C.F.R. § 4.77 provides that diplopia 
described as such is not considered a disability.  

In light of the foregoing, the claim for an initial 
compensable disability rating for residuals of bilateral 
convergence insufficiency with diplopia is not warranted and 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).

Extraschedular consideration

Finally, the Board finds that the Veteran's residuals of 
bilateral convergence insufficiency with diplopia do not 
warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's otitis media and 
depression.

While the Veteran's service-connected residuals of bilateral 
convergence insufficiency with diplopia do cause impairment, 
such impairment is contemplated by the rating criteria 
(38 C.F.R. § 4.79, Diagnostic Code 6090), which reasonably 
describe the Veteran's disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.


ORDER

An initial compensable disability rating for residuals of 
bilateral convergence insufficiency with diplopia is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


